Case 2:20-cv-01740-JAK-PJW Document 169 Filed 06/16/20 Page 1 of 4 Page ID #:38162



---- -----------------

        Case 2:20-cv-01740-JAK-PJW Document 95-1 Filed 05/02/20 Page 33 of 40 Page ID
        Case 2:20-cv-01740-JAK-PJW Documenf9S 3~ d 04/29/20 Page 1 of 4 Page ID #:23733

      AO "44> (R.w, 06/12) ~ in ■ Civil AmG11


                                          UNITED STATES DISTRICT COURT
                                                                        foctbc
                                                            Central District of California   [:I
                PDTW, UC AND Paula Thomsa,                                )
                                                                          )
                                Plaintiffs                                )
                                                                          }      REVISED FIRST AMENDED COMPLAINT
                                Plabttiff(s)                              }
                                                                          )
                           v.                                                     Civil Action No. 2:20-cv-01740 JAK (PJWx)
                                                                          )
         [1) RICHARD PEDDIE, AN IMlMDUAL; (See                            )
                                attached)
                                                                          )
                             Defendants                                   )
                                                                          )
                             Defffldant(s)                                )

                                                      SUMMONS IN A CIVIL ACTION

      To:(/N/end4nt's~andaddnu)~!=:~~~~~~e!sE:'~~:~~~~k~d
                                           Ave., Boulder. CO 80303; [3) Stephen Choi, AXA HIJlshore Investment.SA (Dummy
                                           Corporatoln), (address unknown); [4) Eniluz Gonzalez, an Individual (address
                                           unknown); (5] Oesna Investment, UC; 3828 Carson St, Torrance CA 90503; [6] James
                                           Artiano, 3828 Carson St., Torrance CA 90503; [7) David Schnider, 14806 Ostego st,
                                           Sherman Oaks, CA 91-403; [BJ Law Office of David Schnider (address unknown);
                                           (see attached)
              A lawsuit has been filed against you.

               Within 21 days after service of this swnmons on you (not counting the day you received it) - or 60 days if you
      arc the United States or a United States qency. or an officer or employee of the United States described in Fed. ll Civ.
      P. 12 (a)(2) or(3) - you must serve on the plaintiff an amwcr to the attached complaint or a motion under Rule 12 of
      the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
      whose name and address are: Dimitriso P. Biller
                                           LOT Consulatlng, Inc.
                                           Suite 9
                                           Pac:ffle Palisades, California 90272
                                           (310) 459-9870


            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
     You also must file your answer or motion with the court.
                                                                                    Klry Gray

                                                                                    CLERK OF COURT

     Date:     April 29, 2020
Case 2:20-cv-01740-JAK-PJW Document 169 Filed 06/16/20 Page 2 of 4 Page ID #:38163




        Case 2:20-cv-01740-JAK-PJW Document 95-1 Filed 05/02/20 Page 34 of 40 Page ID
        Case 2:20-cv-01740-JAK-PJW Document g~3~ffid 04/29/20 Page 2 of 4 Page ID #:23734

     A0440 (lff.16112)   ~ ill a Civil   Adian(l'IF 2)

      Civil Action No. 2:20-cv-01740

                                                              PROOF OF SERVICE
                         (11,is s«tio11 •01114 not IHflld wltl, 1M co11rt 11lllas nfUiretl by Fu. R. Citl.         P. 4 (1))

              This summons for     r- ofindmdual Cl1ld title, ifany)      \(_   Y \\·o\US\ o ti 0. \              G_ _~_ \)- tr-----
      was received by me on (dok)        _    -1'-\ o o \   2.0   __ .

              0 I personally served the summons on the individual at (placr)
                                                                                   on (tltMJ                              ;or

              CJ I left the summons at the individual's residence or usual place of abode with r-~J
                                                                   , a person of suitable age and discretion who resides there,
              on (tlau) _ _ _ _ _ _ , and mailed a copy to the individual's last known address; or

              ✓i served the summons on (namufllldMdataQ                    j OS<.fh        fl,,r},t~      ~a~u:\Pwne.V'J, who is
               designated by law to accept service of process on behalf of r-~oforra,raation)               ~~    fr     UflOY\"'-1   ..-o vf
                                                                                   on (datr)     4 -!>o z_               ; or
              CJ I returned the summons unexecuted because
                                                                                                            ------- ; or
              CJ Other (spedfy):



              My fees an:$                           for travel and S                   for services, for a total of$
                                                                                                                        - -0.00
                                                                                                                            ---
              I declare Wider penalty of perjwy that this infonnation is true.


      Date:
                                                                                                   'TSSipllllln


                                                                                         Wo\,~~ ~e.\.._\-,~e
                                                                                           Prl1turJ -    and .



                                                                   1 ~ \O (Q,\(.,.. t¥~t \ e ~std. ()., l CA- 9 \ ~-3~
                                                                                               Se,w,'.rotldru.r


      Additional information regarding attempted service, etc:

   - ACC(f' ~~ J.         se.vv~c.,..        fo..-   se.4 \ ~ o~V'h~~             ~«>    & ~f            Pn:ftSn~ro. \          ~\Jr'
   • 0tM\et ~~pl.t-r.t..                 0       12: ~Of"""\
    i;? W,1nt~t: Jv.\,·~ Cu~
Case 2:20-cv-01740-JAK-PJW Document 169 Filed 06/16/20 Page 3 of 4 Page ID #:38164




       Case 2:20-cv-01740-JAK-PJW Document 95-1 Filed 05/02/20 Page 35 of 40 Pa e ID
       c   2:20-cv-01740-JAK-PJW Documenti~3~ed 04/29/20 Page 3 of 4 Page ID#: 3735




        t   DIMITRIOS P. BILLER (142730)
        2   LDT Consulting, Inc.
            15113 West Sunset Blvd., Suite "9"
        3
            Pacific Palisades, California 90272
        4   Telephone (310) 459-9870
            E-mail Address: biller_ldtconsulting@verizon.net
        s
        6   Attorney for PDTW, LLC
        7

        8
                           UNITED STATES DISRICT COURT FOR THE
        9

       10         CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES DMSION)
       II

       12

       13   PDTW, LLC, AND PAULA THOMAS,             CASE NO: 2:20-cv-01740
       14                PLAINTIFFS,
       15   vs.                                      REVISED nRST AMENDED
                                                     COMPLAINT FOR:
       16
            [ 1] RICHARD PEDDIE, AN
       17   INDIVIDUAL; [2] LAW
            STUDIOS/RICHARD BYRON PEDDIE               1. RICOACT:
       18
            A BUSNESS ORGANIZED UNDER                          a. 18 u.s.c §1961;
       19   THELAWSOFTIIESTATEOF                               b. 18 u.s.c §1341
       20   COLORADO; (3) STEPHEN CHOI,                        c. 18 u.s.c §1943;
            AKA IIlLLSHORE INVESTMENT,                         d. 18 u.s.c §1352;
       21   S.A. [DUMMY CORPORATION]; (4)                      e. 18 u.s.c §1956;
       22   ENILUZ GONZALEZ, AN                                f.   18 u.s.c §2314
            INDMDUAL; [5] DESNA                                g. 18 u.s.c §2315;
       23   INVESTMENT, LLC; [6] JAMES                         h. 18 U.S.C§l956
       24   ARTIANO; [7] DAVID SCHNIDER, [8]                   i. 18 U.S.C §1957;
            LAW OFFICE OF DAVID SCHNIDER,                      J. 18 u.s.c §7201
                                                               k. 18 u.s.c §7206;
       25
            [9] LAW FIRM IN CALIFORNIA,
       26   NOLAN IIlEMANN, LAW FIRM IN                        I. 18 u.s.c §152
       27   CALIFORNIA; [10] JENE P ~ AN                       m. 18 U.S.C §301;
            INDMDUAL; (11] THE PALLIATIVE,                     n. 18 U.S.C§701;
       28
            1111 AMENDED COMPLAINT
Case 2:20-cv-01740-JAK-PJW Document 169 Filed 06/16/20 Page 4 of 4 Page ID #:38165




       Case 2:20-cv-01740-JAK-PJW Document 95-1 Filed 05/02/20 Page 36 of 40 Page ID
       C e 2:20-cv-01740-JAK-PJW Document:/§j3~,d 04/29/20 Page 4 of 4 Page ID#: 3736




        1   A LIMITED LIABILITY COMPANY;
        2   (12] STEVE PRESTEMON; [13] KF        2. TRADEMARK
            PROFESSIONAL; [14] NORMAN KO;           INFRINGEMENT OF
        3   [IS] JOESPH FOSTER; [16] KYU            EXLUSIVE LICENSING
        4   HONG KlM, CPA, INC. [17] KYU            RIGHTS, 18 U.S.C §1114;
            HONG KIM; [18] ALLISON KIM; AN       3. COPYRIGHT
        5
            INDIVIDUAL, [ 19) PETER BALLAS;         INFRINGEMENT OF
        6   [20] PETER W. BALLAS &                  LICENSING AGREEMENT,
            ASSOCIATES, INC.; [21] KRING &          v.s.c.11 u.s.c §203;
        7
            CHUNG, INC.; [22) KENNETH            4. UNFAIR, FRAUDULENT &
        8   CHUNG; [23] ALLYSON THOMPSON;           ILLEGAL BUSINESS
        9   [24] LAURA HESS; [25) LAURA             PRACTICES, BUSS/NESS&:
            BOOTH; [26] MISlY ISAACSON; [27]        PROFESSJONAS CODE
       io   PAGTER & PERRY ISAACSON; [28)           §17200:
       11   ROGER KOU; [29] ZTHER                         a. 15u.s.c   §1114
            INTERACTIVE; [30] IAN CIIlN;                  b. 17 U.S.C §203
       12
            STANLEY DUCK, LLC; (31] DOUG                  c. 18 u.s.c §152(2)
       n    LEE; [32] DSRB, LLC; [32] ALEX                d. 18u.s.c   §152(3)
       14
            KIM; [33] RICHARD KIM; [34] ERIC              e. 18 !J.S.C §152(4)
            CHOI; [35) 317 MBP, LLC [DUMMY               /. 18 U.S.C §152(5)
       ts   COMPANY TO PROTECT CHOl'S                     g. 18 U.S.C §152(6)
       16   ASSETS]; [36) BENJIMEN KIM; [37];             h. 18 U.S.C §152(7)
            LAUNCHPAD COMMUNICATIONS                      L 18 U.S.C §152(8)
       17
            [38] CONSUMER RESOURCE                       j. 18 u.s.c   §152(9)
       1s   NETWORK, [39] KHONDK.ER SHOEB                 k. 18 u.sc §152(2)
            AHMED, [40) ANDREW                            L 18 U.S.C§l52(3);
       19
            ALPHEBERG; [41) GREENBERG                     m. 26u.s.c.   §7201;
       20   GLUSTER; /42/ CHOI ASSOCITE-IN-               n. 26 u.s.c §7206;
       21   FA.CT-ENTERPRISE; [43] JAY YU;                o. PENAL CODE §135;
            [44] DANNY KIM [45] UNITED PLUS               p. PENAL CODE §134;
       22   INSURANCE; [46) THOMAS WYLDE,                 q. PENAL CODE §132;
       23   LLC; [47) LAW OFFICE OF RICHARD               r. PENAL CODE §127;
            KIM; DOES 1 - 100                             s. PENAL CODE §118;
       24                                                 L PENAL CODE§l80.6
                       DEFENDANTS.                        u. PENAL CODE §182;
       25
                                                          v. PENAL CODE §484;
       26
                                                          w. PENAL CODE §503
       27

       28                                    2
            1• AMENDED COMPLAINT
